                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                    CHATTANOOGA DIVISION

   RICHARD ERLING KELLY,                              )
                                                      )
                                                      )            1:18-CV-00170-DCLC
                  Plaintiff,                          )
                                                      )
          vs.                                         )
                                                      )
   JIM HAMMOND, Sheriff of Hamilton                   )
   County, Tennessee                                  )
                                                      )

                  Defendant.


                               MEMORANDUM OPINION AND ORDER
         Defendant Jim Hammond, Sheriff of Hamilton County, Tennessee, filed this Motion to

  Dismiss [Doc. 14] and supporting memorandum [Doc. 15] pursuant to Federal Rule of Civil

  Procedure 12(b)(6). Plaintiff, Richard Kelly, proceeding pro se in this case, responded [Doc. 17].

  This matter is now ripe for resolution.

  I.     Factual and Procedural Background

         Plaintiff Richard Kelly (“Kelly”) contends under 42 U.S.C. § 1983 that the Tennessee

  Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act (“the

  Act”) Tenn. Code Ann. § 40-39-201 et seq. violates the ex post facto prohibition of the United

  States Constitution and the Tennessee Constitution. He also claims the Act is unconstitutionally

  vague in violation of the Fourteenth Amendment and overbroad in violation of the First

  Amendment. [Doc. 8, pg. 1-2]. He has sued the Governor of Tennessee, the Tennessee Attorney

  General (Herbert Slatery, III), the Director of the Tennessee Bureau of Investigation, (David

  Rausch) and the local Sheriff of Hamilton County, Tennessee, (Jim Hammond) for Five Million

  Dollars in punitive and compensatory damages and injunctive and declaratory relief.           The

                                                  1

Case 1:18-cv-00170-DCLC-SKL Document 47 Filed 05/08/20 Page 1 of 7 PageID #: 299
  Governor, Attorney General, and the Director of the TBI have filed separate motions to dismiss

  which the Court has addressed in a separate order.

          Kelly admits in his Amended Complaint that he has a sexual assault conviction out of

  Arizona “which subjects him to the mandates of Tennessee’s Sexual Offender and Monitoring

  Act” [Doc. 8, pg. 3]. Kelly argues that the Act’s restrictions place “true freedom and the pursuit

  of happiness … constructively out of reach” for him and his family. [Doc. 8, pg. 5]. He claims

  that these restrictions are punitive in that they restrain where he can work, live and recreate. He

  argues these are punitive measures and violate the ex post facto provision of the Constitution [Doc.

  8, pg. 7].

          Regarding the factual allegations against Sheriff Hammonds, Kelly’s complaint is quite

  sparse. Kelly alleges that he was indicted for failure to register in violation of the Act, but he

  contends he “did not fail to register” and that he attempted to update his registration with the

  sheriff’s office “but was denied an update” [Doc. 8, pg. 10 n.4]. On October 10, 2017, Kelly

  requested that TBI remove him from the registry. [Id. at pg. 11]. TBI denied his request as it

  considered his prior sexual assault conviction a “sexually violent offense” for which the Act

  requires lifetime registration. [Doc. 8; see also Doc. 1-4].

          Defendant Hammond, as Sheriff of Hamilton County, filed a Motion to Dismiss under

  Fed.R.Civ.P. 12(b)(6) and argues that Kelly has not set forth sufficient facts to impose individual

  liability on Hammonds, and therefore he should be dismissed [Doc. 14, 15]. Hammond also argues

  that Kelly’s claims are not timely [Doc. 15, pg. 10]. Kelly responds that Defendant Hammond is a

  “Principal-Player” in this action and is therefore a proper party [Doc. 17, pg. 2].

  II.     Standard of Review

          Under Fed.R.Civ.P. 12(b)(6), the Court may dismiss an action for failing to state a claim



                                                    2

Case 1:18-cv-00170-DCLC-SKL Document 47 Filed 05/08/20 Page 2 of 7 PageID #: 300
  upon which relief can be granted. Fed.R.Civ.P. 8(a)(2) requires the complaint to contain a “short

  plain statement of the claim showing that the pleader is entitled to relief.” A motion to dismiss

  under Rule 12(b)(6) requires the Court to construe the allegations in the complaint in the light most

  favorable to the plaintiff and accept all the complaint’s factual allegations as true. Meador v.

  Cabinet for Human Res., 902 F.2d 474, 475 (6th Cir. 1990). The Court must liberally construe the

  complaint in favor of the party opposing the motion. Miller v. Currie, 50 F.3d 373, 377 (6th Cir.

  1995). However, the plaintiff must allege facts that, if accepted as true, are sufficient “to raise a

  right to relief above the speculative level,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

  (2007), and to “state a claim to relief that is plausible on its face.” Id. at 570; see also Ashcroft v.

  Iqbal, 556 U.S. 662, 678-79 (2009). Moreover, this Court need not “‘accept as true a legal

  conclusion couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v.

  Allain, 478 U.S. 265, 286 (1986)); see also Ashcroft, 556 U.S. at 678.

         “A document filed pro se is to be liberally construed, and a pro se complaint, however

  inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

  lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 42 U.S. 97, 106

  (1976) (internal quotation marks omitted)). However, “Plaintiff’s pro se status does not exempt

  him from compliance with relevant rules of procedure and substantive law or the burden of proving

  the facts on which his claim is based.” Jedrejcic v. Croatian Olympic Committee, 190 F.R.D. 60,

  69 (E.D.N.Y. 1999) (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

  III.   Analysis

  A.     Individual liability

         Kelly alleges that Hammond and his employees acted under color of law in implementing

  an unconstitutional act [Doc. 8, pg. 2]. He asserts that he attempted to update his registration in



                                                     3

Case 1:18-cv-00170-DCLC-SKL Document 47 Filed 05/08/20 Page 3 of 7 PageID #: 301
  accordance with the Act with Hammond’s employees, but they “denied an update” [Id. at pg. 10].

  In his Motion to Dismiss, Hammond argues that these allegations fail to state a claim against him

  individually, under Fed.R.Civ.P. 12(b)(6) and the pleading standard set out in Twombly v. Bell

  Atlantic Corp., 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

         “Persons sued in their individual capacities under § 1983 can be held liable based only on

  their own unconstitutional behavior.” Heyerman v. Cnty. Of Calhoun, 680 F.3d 642, 647 (6th Cir.

  2012). Kelly does not allege that Hammond was personally involved in this case at all except to

  the extent Hammond is the sheriff of Hamilton County who, according to the Act, is responsible

  for requiring Kelly to register. While he has sued Hammond for punitive and compensatory

  damages, he has not stated any facts that would support individual liability under § 1983.

  Accordingly, any claim of individual liability against Hammond is DISMISSED WITH

  PREJUDICE.      See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (requiring personal

  involvement in the violation at issue for individual liability under § 1983).

         Kelly is targeting Hammond in his official capacity not his individual capacity. As Kelly

  alleged, the Act requires him to register with the Sheriff any changes in his employment, schooling

  and housing. The raison d'être of Kelly’s complaint is the statute itself is unconstitutional, and

  that he is entitled to injunctive relief from the mandates of the Act. Given Hammond’s connection

  to the enforcement of the Act, the claim against him in his official capacity should proceed. See

  Doe v. DeWine, 99 F. Supp. 3d 809, 820 (S.D. Ohio 2015)(denying motion to dismiss a suit

  challenging the Ohio’s sex offender registry law filed against the sheriff in his official capacity

  “because the Sheriff falls outside the scope of Eleventh Amendment protection and may be sued

  for the declaratory and injunctive relief….”).




                                                   4

Case 1:18-cv-00170-DCLC-SKL Document 47 Filed 05/08/20 Page 4 of 7 PageID #: 302
  B.     Statute of Limitations

         Hammond also argues that Kelly’s claim is time barred because “Plaintiff has identified

  his cause of action against Sheriff Hammond as originating out of the registration update of

  September 1, 2016,” which is more than one year prior to Kelly initiating this action [Doc. 15, pg.

  10]. Kelly complains that the restrictions imposed on him by the Act are both unconstitutional

  generally and as applied to him. Kelly states that he was aware of such restrictions, such as where

  he can live and work [Doc. 8, pg. 4].

          “It is well settled that in Tennessee claims under 42 U.S.C. § 1983 are subject to a one-

  year statute of limitations” in accordance with state law. Doe v. Rausch, 382 F.Supp.3d 783, 791

  (E.D. Tenn. 2019) (citing T.C.A. § 28-3-104(a)(1)(B); Irick v. Ray, 628 F.3d 787, 789 (6th Cir.

  2010)). This one-year statute of limitation period, however, will not bar a § 1983 claim seeking

  injunctive relief from the enforcement of a law that amounts to a continuing violation of the

  Constitution. Courts have found that plaintiffs may rely on a continuing violation theory to mount

  challenges to the constitutionality of the Act. Burns v. Helper, No. 3:18-cv-10231, 2019 WL

  5987707, at *5 (M.D. Tenn. Oct. 24, 2019) (quoting Doe v. Haslam, Nos. 3:16-cv-02862, 3:17-

  cv-00264, 2017 WL 5187117, at *11 (M.D. Tenn. Nov. 9, 2017)) (internal quotation marks

  omitted). This continuing violation theory applies to “constitutional claims that challenge a

  particular aspect of the Act that prospectively exposes plaintiffs to potential criminal liability and

  based on the threat of significant consequences for future conduct.” Burns, 2019 WL 5987707, at

  *6 (quoting Doe, 2017 WL 5187117, at *14). For the continuing violation theory to apply,

         [f]irst, the defendant’s wrongful conduct must continue after the precipitating event
         that began the pattern…. Second, injury to the plaintiff must continue to accrue
         after that event. Finally, further injury to the plaintiff must have been avoidable if
         the defendants had at any time ceased their wrongful conduct.




                                                    5

Case 1:18-cv-00170-DCLC-SKL Document 47 Filed 05/08/20 Page 5 of 7 PageID #: 303
  Doe v. Haslam, 2017 WL 5187117 at *11 (quoting Eidson v. State of Tennessee Dept. of Children’s

  Services, 510 F.3d 631, 635 (6th Cir. 2007)).

         In Doe v. Gwyn, the district court found that even though the plaintiff knew or should have

  known of his injury and the cause of his injury at many intervals, the plaintiff “has stated a claim

  of continuing violation.” Doe v. Gwyn, No. 3:17-cv-504, 2018 WL 1957788, at *15 (E.D. Tenn.

  Apr. 25, 2018). It found “the instant Ex Post Facto claim challenges a punishment that is inflicted

  on Plaintiff every day and will continue to be inflicted every day in the foreseeable future.” Gwyn,

  2018 WL 1957788 at *6 (quoting Doe v. Haslam, 2017 WL 5187117 at *13) (internal quotation

  marks omitted). Kelly “faces the very real possibility of criminal prosecution by the State if he

  does not conform his behavior to the requirements of the Act and it is this continuing imposition

  of restrictions that allegedly violates the Ex Post Facto Clause.” Id. (internal quotation marks

  omitted).

         There is no dispute that the restrictions of the Act “continue[d] after the precipitating event

  that began the pattern,” that is, after the Act required Kelly to register in Tennessee. Tolbert v.

  State of Ohio Dep't of Transp., 172 F.3d 934, 940 (6th Cir. 1999). And there is also no dispute

  that if the Act did not mandate registration, then Kelly could avoid further injury. Indeed, Kelly

  has identified two recent injuries, a denial of housing and criminal prosecution [Doc. 8, pg. 4-5].

  He requested TBI remove him from the registry, and his request was denied [Doc. 8, pg. 11; Doc.

  30, pg. 5]. Accordingly, Kelly’s ex post facto claim purportedly states a continuing violation and

  is timely. Kelly’s additional claims of violations of his First and Fourteenth Amendment due

  process rights are similarly timely as “[e]ach of these claims alleges a particular restriction or

  potential criminal punishment imposed by the Act to which [P]laintiff is subject.” Doe v. Gwyn,

  2018 WL 1957788 at *6; see also Doe v. Haslam, 2017 WL 5187117 at *14.



                                                   6

Case 1:18-cv-00170-DCLC-SKL Document 47 Filed 05/08/20 Page 6 of 7 PageID #: 304
  IV.    Conclusion

         Hammond’s motion to dismiss any claim against him in his individual capacity

  GRANTED, [Doc. 14], and any individual claim against Hammond is DISMISSED. Kelly’s

  claim against the sheriff in his official capacity shall proceed.

         SO ORDERED:



                                                         s/ Clifton L. Corker
                                                         United States District Judge




                                                    7

Case 1:18-cv-00170-DCLC-SKL Document 47 Filed 05/08/20 Page 7 of 7 PageID #: 305
